Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered March 23, 1988, which convicted defendant, upon his pleas of guilty, of Criminal Possession of Stolen Property in the Fourth Degree (Indictment No. 9438/87) and Robbery in the Second Degree (Indictment No. 727/88) and sentenced him as a predicate felony offender to indeterminate terms of imprisonment of from IV2 to 3 years on Indictment No. 9438/87 and 3 to 6 years on Indictment No. 727/88, to be served consecutively, is unanimously affirmed.
Pursuant to a prior order of this Court (162 AD2d 248, lv dismissed 76 NY2d 895), this appeal was held in abeyance and the matter remanded for a suppression hearing on the defendant’s motion to suppress physical evidence. The hearing was held and a ruling rendered on November 5, 1990 (Allen G. Alpert, J.), denying the defendant’s motion.
While defendant asserts the police officer’s testimony at the hearing was "patently incredible”, we find that the testimony of the arresting officer was properly credited by Criminal Term. We further conclude that the officers had a sufficient basis, under the circumstances, for their initial inquiry, the subsequent investigation and the arrest of defendant.
Defendant’s contention that there were "mitigating circumstances” (Penal Law § 70.25 [2-b]) which the court failed to consider when it imposed consecutive sentences, is also without merit. Considering the gravity of the robbery which defendant committed while out on bail upon the charge of criminal possession of stolen property, defendant received an extremely lenient sentence as a result of a fairly negotiated plea bargain; and we decline to disturb it. Concur—Sullivan, J. P., Milonas, Rosenberger, Asch and Kassal, JJ.